Citation Nr: 0525576	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  05-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the right leg, to include arthritic change.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim for 
service connection for residuals of an injury to the right 
leg, to include arthritic changes, on the merits.

The Board notes that in July 2005, the veteran, through his 
representative, raised a new claim of entitlement to service 
connection for diarrhea.  The Board refers this matter to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that VA has not fully satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
reopen his previously denied claim for service connection for 
residuals of an injury to the right leg.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  A November 
2001 rating decision that denied service connection for 
residuals of a right knee injury with degenerative changes 
was not appealed.

In his September 2003 application to reopen his claim for 
service connection, the veteran requested that his medical 
records from the Biloxi, Mississippi VA Medical Center (VAMC) 
be obtained.  A request for records was made, and records 
dated from June 2000 to January 2005 have been associated 
with the file.  In a January 2005 notice of disagreement 
regarding the denial of his claim, the veteran clarified that 
he had been treated for his right leg condition at the Biloxi 
VAMC since the early 1950's.  The Board notes that in 
February 2005, the RO requested records dating from the 
1950's from the Biloxi VAMC.  A response received later that 
month from the Biloxi VAMC stated, "[o]rder records from 
storage.  No records from the 1950's."  It appears that the 
RO accepted this statement as a negative response, indicating 
that no such records existed.  The Board, however, interprets 
the response as a statement suggesting that such records be 
requested from the appropriate storage facility, as records 
from the 1950's are not stored at the VAMC.  VA treatment 
records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

The Board notes that this case has not been reopened.  
Rather, the above-mentioned records must be obtained in order 
to determine whether new and material evidence has been 
received to reopen the case.  Accordingly, this case will be 
REMANDED for the following actions:

1.  Obtain all of the veteran's VA 
medical records from the appropriate 
storage facility from the veteran's 
release from service in December 1945 
to June 2000.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for residuals of an 
injury to the right leg, to include 
arthritic changes.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




